Citation Nr: 1435829	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  09-49 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The Veteran had active military service from June 1980 to June 1983 and from  June 1989 to June 1993.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from February and April 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, that, in pertinent part, granted service connection for posttraumatic stress disorder (PTSD) and assigned an initial 10 percent disability rating, effective October 16, 2008.

In November 2011, the Veteran testified during a hearing before the undersigned that was conducted via video conference.  A transcript of the hearing is of record.

In February 2012, the Board remanded the Veteran's case to the Agency of Original Jurisdiction (AOJ) for further development.

Then, in a July 2012 rating decision, the RO denied entitlement to a TDIU.  In a September 2012 decision, the Board dismissed the Veteran's claim for a rating in excess of 60 percent for dermatitis.  In September 2012 and March 2013, the Board remanded the Veteran's claims for an increased initial rating for PTSD and a TDIU to the AOJ for additional development.  In a July 2013 rating decision, the AOJ granted a 30 percent rating for PTSD, effective October 16, 2008. 

In an October 2013 decision, the Board granted an initial 50 percent rating for PTSD, effective October 16, 2008.  At that time, and in January 2014, the Board remanded the Veteran's TDIU claim to the AOJ for further development.


FINDINGS OF FACT

1.  Service connection is currently in effect for dermatitis, evaluated as 60 percent disabling and, PTSD, evaluated as 50 percent disabling.  The Veteran's combined disability evaluation is 80 percent.
 
2.  The weight of the evidence is against a finding that the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment consistent with his occupational experience.


CONCLUSION OF LAW

The criteria for entitlement to a total rating based upon individual unemployability due to service-connected disabilities are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.15, 4.16, 4.18 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The United States Court of Appeals for Veterans Claims (court) held in Vazquez-Flores v. Peake that 38 U.S.C.A § 5103(a) requires, at a minimum, that the Secretary notify the Veteran that, to substantiate an increased rating claim, the Veteran must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom, Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

Here, the Veteran was sent a letter in May 2012 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The May 2012 letter provided notice as to how VA assigns an appropriate disability rating or effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All reasonably identified and available VA and non-VA medical records were obtained.  

The Veteran was afforded VA examinations in July 2012 and July 2013 in conjunction with his TDIU claim and the examination reports are of record.  In October 2013, a VA examiner reviewed the Veteran's medical records and provided an opinion regarding the effect of the skin and PTSD disabilities on the Veteran's ability to work, and that report is also of record.

As noted above, in January 2014, the Board most recently remanded the Veteran's case to the AOJ for further development that included obtaining recent VA treatment records dated since July 2011, and an addendum opinion from the October 2013 VA examiner regarding the effect of the Veteran's service-connected dermatitis and PTSD, in combination, on his ability to work.  

There has been substantial compliance with the Board's remand, as VA medical records, dated from June 2011 to January 2014, were obtained as was an addendum medical opinion in February 2014.  To the extent that there is any deficiency in the VA examiner's response, in a TDIU determination, while medical opinions can be probative, the determination of unemployability is ultimately a legal question.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  The file at present contains sufficient evidence upon which the Board, as the trier of fact, can fairly evaluate the merits of the claim.

The Board finds that all necessary development has been accomplished and, therefore, appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



II. Factual Background and Legal Analysis

The Board notes that it has thoroughly reviewed the record in conjunction with this case. Although there is an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

A TDIU may be assigned where the combined schedular rating for the service-connected disabilities is less than 100 percent, when it is found that the service-connected disabilities render the veteran unable to secure or follow a substantially gainful occupation.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.  Unemployability associated with advancing age or intercurrent non-service-connected disability may not be considered in determining entitlement to a total compensation rating.  38 C.F.R. § 4.19.  Factors to be considered are the Veteran's employment history and his educational and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991). 

Under the applicable criteria, a TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2013). 

In order for a veteran to prevail on a claim for a total compensation rating based on individual unemployability, the record must reflect some factor, which takes his case outside of the norm.  The sole fact that he is unemployed or has difficulty obtaining employment is not enough.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  If total industrial impairment has not been shown, the VA is not obligated to show that a veteran is incapable of performing specific jobs in considering a claim for a total rating based on individual unemployability.  See Gary v. Brown, 7 Vet. App. 229 (1994).

In June 2012, the RO received the Veteran's formal application for a TDIU (VA Form 21-8940).  He reported that his skin and PTSD disabilities affected full time employment in 2006 when he last worked full time, and that he became too disabled to work in 2009.  The Veteran indicated that he was hospitalized in June 2011.  He also indicated that he worked as a construction worker (framer) for four years from, 2002 to 2006, and as a floor installer.  The Veteran reported that he earned a general equivalency diploma (GED).  

Service connection is currently in effect for dermatitis, evaluated as 60 percent disabling, and PTSD, evaluated as 50 percent disabling.  The Veteran's combined disability rating is 80 percent.  He meets the minimum percentage requirements for a TDIU under 38 C.F.R. § 4.16(a).

The remaining question, then, is whether the Veteran's service-connected disabilities render him unemployable, without regard to age or non-service-connected disorders.

The central inquiry is "whether the [V]eteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2013); see also Van Hoose v. Brown, 4 Vet. App. at 361.

However, here there is no favorable medical opinion to support the Veteran's claim for unemployability.  In fact, the Veteran continues to do construction work, as per his own account to VA clinic physicians, most recently in January 2014.

VA medical records, dated from January 2009 to January 2014, show that the Veteran was regularly seen in the outpatient dermatology clinic for treatment of his skin disability.  These records, and an October 2010 private medical record, reflect that he is allergic to formaldehyde.  

In June 2011, the Veteran had a blood clot and underwent an embolectomy.  September 2011 VA outpatient records show that he had dyspnea with exertion. A cardiology consult indicated he worked in construction and work had become more difficult.

An October 12, 2011 VA outpatient primary care record shows that the Veteran had a "rough course in the past year."  He had complained of dyspnea a year earlier and pulmonary function tests showed moderate obstructive ventilator defect.  His symptoms were not well-controlled with prescribed bronchodilators.  The Veteran also experienced a right brachial artery embolus the past summer and was status post embolectomy for which he took Coumadin.  While hospitalized, some cardiac tests results were abnormal.  He continued to smoke.

The Veteran complained of "low motivation" and described his mood as "ok" but he did not have the "get up and go" that he had previously.  He was working slightly less in construction but did not attribute this to dyspnea or an inability to physically perform the work.  A history of depression and PTSD were noted and he felt this was closer to depression.  The Veteran was sleeping more but denied a low mood most days of the week, anhedonia, anxiety, change in appetite, or suicidal or homicidal ideations.  He declined a mental health referral at that time and was not interested in anti-depressant medication.  He was not in crisis.  His depression was attributed to his recent health issues.

In July 2012, a VA psychologist and dermatologist both examined the Veteran and concluded that he could work, although neither provided a rationale for their opinions.

When seen in the VA primary care clinic in October 2012, the Veteran expressed interest in beginning treatment and that his girlfriend thought he was depressed.  He had no suicidal ideation.  The Veteran was advised that his physician was not qualified to treat him and could prescribe some medication, only if the Veteran was willing to see a therapist.  Bupropion was ordered to help him quit tobacco use.

VA outpatient records, dated from January 2013 to January 2014, indicate continued treatment in the outpatient dermatology clinic for his skin disability that, in January 2014, was presumed to be psoriasis.

In July 2013, a VA dermatologist examined the Veteran and reported that the Veteran was unable to work during flare-ups.  The examiner did not find the Veteran totally unemployable due to the service-connected skin disability.

Also in July 2013, a VA psychologist found that the Veteran was not unemployable due to his service-connected psychiatric disability.  The examiner did not provide a rationale for his opinion.

According to an October 2013 VA medical report, a VA physician reviewed the medical records associated with the Veteran's PTSD and skin disabilities.  The examiner found no evidence to show that mental health issues caused decreased productivity or that substantial time was lost due to mental health issues.  

The examiner specifically pointed to a January 2013 VA Administrative Note by a social worker indicating that the Veteran did not want an appointment and that bupropion was working well.  The examiner found this notation an indication of the stability of the Veteran's mental health condition.  As to the Veteran's skin disability, the examiner found that the Veteran was able to perform physical labor with allowances for flare-ups two or three times a year if allergens were avoided and there were no limitations on sedentary employment.

In a February 2014 Addendum, the October 2013 VA examiner noted his review of the material and that there was "no new substantive information."  In the examiner's opinion, "the Veteran would be able to maintain and gain substantially gainful employment in both sedentary and physical positions for both his [service-connected] PTSD and dermatitis.  This includes both his educational level as well as his employment history."

The schedular rating of 60 percent for dermatitis is reflective of skin disability involving more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or, constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period, see 38 C.F.R. § 4.118, Diagnostic Code 7806 (2013).  As such, it contemplates significant occupational impairment due to the skin disability alone. 

The schedular rating of 50 percent for PTSD is reflective of occupational and social impairment with reduced reliability and productivity, see 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).  As such it contemplates difficulty in establishing and maintaining effective work and social relationships.

Thus, the Board has determined that the skin and PTSD disabilities, in and of themselves, result in significant or severe occupational impairment. 

The record shows that the Veteran has a GED and, after military service, had work experience as a construction worker (framer) and floor installer.  In his claim for a TDIU filed in June 2012, the Veteran reported that he last worked full time in 2006 and became too disabled to work in 2009, although he told a VA clinic physician, in January 2014, that he had a construction job.  The Veteran reported that he was hospitalized in June 2011, and his medical records show that it was for treatment of a non-service-connected blood clot.

Upon review of the pertinent evidence of record, the Board does not find evidence that service-connected disabilities by themselves precluded the Veteran from gainful employment.  Rather, the evidence reflects that the Veteran has significant disability due to his service-connected skin and PTSD conditions and they interfere with his ability to work.  

The medical evidence indicates that the Veteran was found allergic to formaldehyde and fragrances in shampoo and soap products.  September 2012 and January 2014 VA outpatient records reflect that he continued to have contact with formaldehyde on wood at his construction job.  Thus, the service-connected disabilities are not shown to have totally precluded him from working.  The October 2013 VA examiner concluded that the Veteran's PTSD and skin disabilities each did not impact his ability to work.  The Board acknowledges that the examiner did not consider the effect of the Veteran's service-connected PTSD and skin disabilities on his ability to work.  Nevertheless, as the Veteran does appear to be working, the overall basis for the examiner's opinion remains valid and, in any event, there is sufficient evidence for the Board, as trier of fact, to resolve the question of employability here.  See Geib, supra.

In the aggregate, and against the background of the Veteran's current employment situation, the nature and extent of his service-connected disorders are such that he is not unable to obtain or maintain any type of substantially gainful employment.  The record also shows that the Veteran has other non-service-connected disabilities that affect his ability to work, including chronic obstructive pulmonary disease, coronary artery disease, and status/post an arterial embolism and thrombosis with an embolectomy in June 2011.  

Accordingly, the Board finds, based on the preponderance of the evidence of record, that the Veteran's service-connected PTSD and skin disabilities do not preclude him from obtaining and maintaining substantially gainful employment consistent with his education and past work experiences, and the Veteran's claim for a TDIU is denied.  See 38 C.F.R. §§ 3.340, 3.341, 4.16. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to a total rating based upon individual unemployability due to service-connected disabilities is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


